ON PETITION FOR REHEARING
PER CURIAM.
Following the petition for rehearing in this cause, the court entered the following order:
******
“Upon petition for rehearing, the appellants contend that the conclusion in the opinion in this cause, filed March 8, 1977, that the ‘appellant-husband agreed in open court to have amounts withheld from future earnings for purposes of complying with the previous orders of the Court’, was not supported by the record. “Upon a review of the petition, the record on appeal, and briefs in this cause and being duly advised in the premises, the appellants be and they are hereby directed to establish, within thirty (30) days of the date hereof or within such further time as may be provided following motion to this court, whether the appellant-husband did or did not make such a concession before the trial judge. In the connection see: Gregory v. Gregory, 289 So.2d 468 (Fla. 2nd D.C.A.1974); In re Adoption of A.M.L., 297 So.2d 840 (Fla. 2nd D.C.A.1974).”
******
Thereafter, the trial judge has filed a certified response which reads, in part, as follows:
******
“* * * it is the finding of this Court that the respondent-husband never agreed nor objected to the Court’s suggestion made in open Court to have amounts withheld from future earnings for the purposes of complying with previous orders of this Court; * * *” ******
It appearing that this suggestion was made in open court by the judge, was not objected to by the appellant-husband, and was not objected to by his counsel at the time of the entry of the order under review, the petition for rehearing be and the same is hereby denied.